Uxxojst, C. J.
Assuming, as the vice-chancellor did in Hamilton v. Marks, 19 Eng. Law and Eq. R., 321, that the only matter litigated, or which could be litigated, in the suit at law, was the quantum of demand, that case was no doubt correctly enough decided. But it seems to me that the vice-chancellor erred in assuming this, and in excluding entirely from his consideration the question of estoppel by judgment presented by the case. It appears from the report, that the plaintiff in the the bill of interpleader had applied to the court of law, by motion, to have the verdict set aside, and for a new trial, on account of the same adverse claims to the money recovered stated in the bill, and that the court of law had.denied the motion on the ground that the assignee in bankruptcy, one of the principal adverse claimants, had no claim, and that payment to the plaintiff in the suit at law would be an effectual discharge of the debt. These facts are wholly ignored in the decision of the case. The vice-chancellor does not distinguish, nor attempt to distinguish, the case on the ground that it was not competent for the court of law to have granted the requisite relief in that form, or if it was, that there was some especial reason for taking the case out of the genei’al rule of estoppel by judgment. He simply ignored the question, though it was distinctly made by counsel. If it was competent for the court of law to have relieved the plaintiff upon the motion, then clearly the decision of the court against the plaintiff was conclusive and binding upon the court of equity in which the bill of interpleader was filed. This doctrine has been frequently under discussion in this court (9 Wis., 29; id., 16; 14 id., 180; 17 id., 419; 20 id., 320); and it is sufficient here to refer to those cases and the cases cited, and to Simpson v. Hart, 1 Johns. Ch., 91, and Le Guen v. Gouverneur and Kemble, 1 Johns. Cases, 436. The rule to be derived from those cases is, that the decision of a court of competent *317jurisdiction, being res judicata, is not only conclusive and binding on all other courts of concurrent jurisdiction, as to tbe Subject matter thereby determined, but also as to every other matter which the parties might litigate in the case, and which they might have had decided. In the language of Lord Redesdale, quoted in Simpson v. Hart, “ equity never interferes to grant a trial of a matter which has already been discussed in a court of law, a matter capable of being discussed there, and over which the court of law had full jurisdiction to which Chancellor Kent adds, that “ the settled doctrine of the English chancery is, not to relieve against a judgment at law, on the ground of its being contrary to equity, unless the defendant below was ignorant of the fact in question pending the suit, or it could not.have been received as a defense.” If, in case of interpleader, the party has his remedy at law, “ that would seem to put an end to the jurisdiction in equity, which comes to the aid of the party only when there is no remedy at law, or the remedy is inadequate.” Per Lord Redesdale, 2 Story’s Eq Jur., Redfield’s Ed., p. 15, note 1.
This seems to be decisive of the case presented on this appeal; for the plaintiffs not only had their remedy in the suit at law, but they attempted to avail themselves of it, and failed. In that suit (Prentiss v. Danaher and Rooney, 20 Wis., 311), though the fact does not distinctly appear from the report, the pendency of the first action in favor of Mod-way was stated in the answer of the plaintiffs, the then garnishees, and they sought to take advantage of it by objecting to the trial of the cause after a jury for that purpose had been empanneled and sworn. The objection was overruled, and this court sustained the decision on the ground that it was not taken in time, nor in the proper form. "We held that, instead of waiting until the trial, the garnishees should have moved at once, upon affidavits showing the facts, for a *318stay of proceedings in that suit until the other was terminated, which, in a proper case, would have been granted. The moving upon affidavits was perhaps unnecessary, as the same facts appeared by the answer, which in that particular was not traversed or denied. This was giving the plaintiffs a plain and adequate remedy at law, and whether this court was right or wrong as to the' practice in such cases, is now wholly immaterial. If it he conceded that we were wrong, the decision is equally conclusive, and cannot now be overhauled or corrected in this collateral proceeding. A court of equity has no power to correct the errors in judgment of a court of .law; nor can it compel one party to relinquish a judgment at law, because his adversary did not comprehend his rights, or was mistaken in a matter of law.
The eases of Yarborough v. Thompson, 3 Smedes & Marshall, 291, and Houston v. Wolcott & Co., 7 Clarke (Iowa), 173, were very like the present, and strongly illustrated this rule. In the former, two judgments having been rendered against a garnishee, one in favor of an attaching creditor, and the other in favor of an ajsignee of the note, the note being in fact the foundation of both judgments, and the garnishee having defended both cases, it was held that he could not, in a court of equity by a bill of interpleader, obtain a perpetual injunction against either. It was likewise held that after judgment at law, it was too late to file a hill of interpleader on the mere ground of adverse claims to the same debt or fund. This and Union Bank v. Kerr and Glenn, 2 Maryland Chancery Decisions, 460, are authorities in addition to Cornish v. Tanner, 2 Younge & Jervis, 333, that a bill of interpleader ought not to he delayed until after a judgment has been obtained. In Houston v. Wolcott & Co., the plaintiff, as garnishee, had been served with process at the suit of two different attaching creditors, and having failed in the second suit to disclose the fact of service of *319process upon Mm in the first, two judgments were obtained against him for the same debt; and it was held that equity could afford him no relief as against either.
The action of Rodway against these plaintiffs is yet undetermined. Assuming that it may he decided in his favor, and the plaintiffs thus compelled to account to him also for Power’s interest in the contract, the case becomes an exceedingly hard one; and for this reason I regret very much that we did not look more closely to the question of'practice and the consequences of our decision in the case of Prentiss v. Danaher and Rooney.
The rule established is no doubt correct enough, and when once understood will work no evil. But in consideration of the question being a new one, and of the mischiefs which may result to these plaintiffs, I think a slight departure from the practice indicated might well have been overlooked. The difference between moving before trial for a stay of proceedings, and applying at -the trial for a like delay, is not so great as to require the sacrifice of substantial rights because the former course was not pursued. The court, by the imposition of terms, might have compensated the plaintiff for any loss or expense incurred in consequence of the delay.
There is, however, another ground of complaint alleged by the plaintiffs, though denied by the defendant, upon which, if the same be true, the plaintiffs may yet succeed in the action. That allegation is, that the debt due from Power to Prentiss was secured by collaterals, out of which Prentiss had realized the full sum due him, before the garnishee suit was instituted, and that that suit, as well as the suit of Rodway, was instituted by. collusion with Power, who had become discontented with his share of the profits under the contract. If the debt to Prentiss was fully paid, then it is clear that the judgment in his favor is against conscience *320and fraudulent, and that equity will relieve. But as this allegation is positively denied by the answer, it follows that the order appealed from, being an order dissolving a temporary injunction upon complaint and answer, must be affirmed.
By the Court. — Order affirmed, and cause remanded for further proceedings according to law.